Citation Nr: 0604272	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1999 for a 100 percent rating for service-connected tinnitus, 
vertigo, and left ear hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected dysthymia and anxiety, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected ulcer and hiatal hernia, currently 
evaluated as 20 percent disabling.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

5.  Entitlement to Survivors' and Dependents' Educational 
Assistance.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1958.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that rating decision, the RO, inter alia, 
granted a 
100 percent rating for tinnitus, vertigo, and left ear 
hearing loss, effective June 10, 1999; denied a rating in 
excess of 30 percent for dysthymia and anxiety; denied a 
rating in excess of 20 percent for an ulcer and hiatal 
hernia; denied special monthly compensation based on the need 
for regular aid and attendance or housebound status; and 
denied Survivors' and Dependents' Educational Assistance.  

In October 1999, the veteran indicated disagreement with the 
rating decision; a Statement of the Case addressing these 
issues was issued in April 2000.  Apparently in response to 
the April 2000 Statement of the Case, the veteran's attorney 
submitted a letter entitled "inadequate notice of 
disagreement."  Although the letter is not a model of 
clarity, to avoid any possibility of prejudice to the 
veteran, the Board has accepted the letter as a substantive 
appeal and will address all of the issues delineated by the 
veteran in his October 1999 notice of disagreement and in the 
April 2000 Statement of the Case.

In a November 2005 letter, the Board contacted the veteran 
and his attorney.  The Board noted that no evidence or 
argument had been received regarding any issue on appeal in 
approximately two years.  As a result, the Board indicated 
that it appeared that the veteran might no longer wish to 
pursue his appeal.  The veteran and his attorney were asked 
to contact the Board to clarify their intentions regarding 
the appeal, but neither responded.  Thus, the Board will 
proceed with consideration of the appeal.  

Issues not on appeal

As set forth in more detail below, in a final September 1998 
decision, the Board denied a rating in excess of 10 percent 
for left ear hearing loss, granted a 60 percent rating for 
tinnitus and vertigo, denied a rating in excess of 30 percent 
for a nervous condition, and denied a total rating based on 
individual unemployability.  The RO effectuated the Board's 
decision in an October 1998 rating decision; the veteran's 
combined disability rating was 80 percent, effective 
September 3, 1996.

Through his attorney, the veteran filed a motion for revision 
of the Board's September 1998 decision on the grounds of 
clear and unmistakable error (CUE).  In a February 2003 
decision, the Board found that the September 1998 decision 
was not the result of CUE.  In a July 2004 memorandum 
decision, the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's February 2003 decision.  

In a December 1999 letter, as well as in various subsequent 
communications, the veteran's attorney indicated that the 
veteran wished to specifically appeal "the effective date of 
award for the 80 percent disability from 9-30-96."  

As the RO advised the veteran and his attorney in an April 
2000 letter, however, that matter is final.  Thus, the Board 
will not address it further.  See also Russell v. Principi, 3 
Vet. App. 310, 315 (1992) (en banc) ["Once there is a final 
decision on the issue of [CUE] . . . , that particular claim 
of [CUE] may not be raised again. . . . It is res 
judicata."].

The veteran's attorney has also repeatedly claimed that the 
issues on appeal include entitlement to separate compensable 
ratings for left ear hearing loss, vertigo, and tinnitus.  
See, e.g., December 1999 and April 2000 letters from 
veteran's attorney.  As set forth above, the RO has assigned 
a combined 100 percent rating for these disabilities by 
analogy to Ménière's syndrome, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2005).  A note following this code 
provides that Ménière's syndrome may be rated either under 
6205 or by separately evaluating vertigo, hearing impairment, 
and tinnitus, whichever method results in a higher overall 
evaluation.  However, ratings for hearing impairment, 
tinnitus, and vertigo may not be combined with a rating under 
diagnostic code 6205.

As the veteran and his attorney have been informed by the RO, 
even if the maximum schedular ratings were assigned 
separately for the veteran's left ear hearing loss, vertigo, 
and tinnitus, his combined disability rating would not equal 
the currently-assigned 100 percent rating.  See Diagnostic 
Codes 6100, 6204, and 6260 (2005).  Thus, the veteran is 
currently in receipt of the maximum rating available for his 
disability; there remains no case or controversy; and the 
Board will not address this matter further.  See AB v. Brown, 
6 Vet. App. 35 (1993) [a claim remains in controversy where 
less than the maximum benefit available is awarded]; see also 
Waterhouse v. Principi, 3 Vet. App. 473, 474-5 (1992) [an 
appeal must involve not only a benefit determination, but 
there must also exist case or controversy regarding such 
determination].


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for tinnitus, 
vertigo, and left ear hearing loss was received by VA on 
October 19, 1998.

2.  It is not factually ascertainable from the evidence of 
record that in the year prior to that claim an increase in 
disability occurred.  

3.  The medical evidence of record indicates that the 
veteran's service-connected dysthymia and anxiety is 
manifested by depressed mood, subjective concentration 
difficulties, and some problems with anxiety; the record does 
not show symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired memory 
or judgment, or impaired abstract thinking.
4.  The medical evidence of record indicates that the 
veteran's service-connected duodenal ulcer with hiatal hernia 
is productive of no moderate symptoms; the veteran does not 
have anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more at least four or more 
times a year.

5.  The evidence of record demonstrates that the veteran is 
not in the need of regular aid and attendance by reason of 
disability, nor is he housebound. 

6.  Although the veteran is currently in receipt of total 
disability rating, such rating was granted pursuant to 38 
U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 19, 1998 
for a 100 percent rating for tinnitus, vertigo, and left ear 
hearing loss has been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for a rating in excess of 30 percent rating 
for dysthymia and anxiety have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R.§ 4.130, Diagnostic Code 9433 
(2005).

3.  The criteria for a rating in excess of 20 percent for an 
ulcer and hiatal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).

4.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, or at the housebound 
rate, has not been established.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2005). 

5.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance have not been met.  38 
U.S.C.A. §§1151, 3501 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 
3.800, 3.807 (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than June 
10, 1999 for a 100 percent rating for tinnitus, vertigo, and 
left ear hearing loss.  He is also seeking increased ratings 
for his service-connected dysthymia and anxiety, as well as 
his service-connected ulcer and hiatal hernia.  The veteran 
also claims entitlement to special monthly compensation based 
on the need for regular aid and attendance or housebound 
status, as well as Survivors' and Dependents' Educational 
Assistance.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence, with respect to each issue on appeal.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in April 2001, the RO 
provided the veteran and his attorney with a letter 
specifically intended to address the requirements of the 
VCAA.  In February 2003, the Board also provided the veteran 
and his attorney with a VCAA letter.  The letters notified 
the veteran in detail of the information and evidence needed 
to substantiate and complete each of his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  The letters also generally 
advised the veteran to submit or identify any additional 
evidence relevant to his claims.  

The February 2003 VCAA letter specifically notified the 
veteran and his attorney that VA was required under the VCAA 
to notify the veteran of any information and evidence needed 
to substantiate his claims for VA benefits.  The Board then 
went on to specifically inform the veteran and his attorney, 
on an issue by issue basis, as to what was required to 
establish each claim.  See the February 14, 2003 letter, 
pages 2-3.  In addition, the February 2003 VCAA letter 
specified what VA would do to assist the veteran (page 3) and 
what the veteran needed to do (page 4).  

In particular, the veteran was informed that "You should 
send us copies of any relevant evidence you have in your 
possession.  You can also get any relevant records yourself 
and send them to us."  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1). 
See Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

The Board further observes that the veteran is represented by 
an attorney, who is presumed to be familiar with the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran was not provided a VCAA 
notice prior to the initial decision denying his claim.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in June 1999, over one year prior to the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to this initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004.     

Moreover, the evidence does not show, nor does the veteran 
contend, that any timing errors have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [due 
process concerns with respect to VCAA notice must be pled 
with specificity].  Following the issuance of the February 
2003 VCAA letter, the veteran was afforded an ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claims.  When he failed to respond to the 
February 2003 letter, the Board again contacted him in 
November 2005, but again received no response.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  After a review of the record in 
this case, the Board finds no indication of any available, 
pertinent, outstanding private medical evidence specifically 
identified by the veteran, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  Indeed, despite 
being given the opportunity to do so, the veteran has 
identified no medical evidence in connection with the claims 
on appeal.  

A review of the record also indicates that the veteran was 
afforded a series of VA medical examinations in connection 
with his claims.  The Board finds that an additional medical 
examination is not necessary; rather, it is appropriate to 
proceed with consideration of the veteran's appeal based on 
the evidence of record.  
See 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that the 
development of the claims on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has retained the services of an attorney 
and he declined the opportunity to present personal testimony 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to an effective date earlier than June 10, 
1999 for a 100 percent rating for tinnitus, vertigo, and left 
ear hearing loss.

Pertinent law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a claim for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

The Court has concluded that, despite the finality of a prior 
decision, the Board must nonetheless review "all the 
evidence or record (not just evidence not previously 
considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying a rating collaterally 
estops a claimant from relitigating that same issue based on 
same evidence in a subsequent proceeding to determine the 
effective date for a subsequently-granted increase, it does 
not preclude the assignment of an effective date earlier than 
the prior decision based upon consideration of a combination 
of new evidence and evidence previously considered at the 
time of the prior unappealed decision.  See Hazan, 10 Vet. 
App. at 520-22.

Rating criteria

On June 10, 1999, during the pendency of the veteran's 
appeal, amendments to pertinent rating criteria became 
effective.  See Schedule for Rating Disabilities; Diseases of 
the Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (May 11, 
1999) [now codified at 38 C.F.R. § 4.87 (2004)].

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6205, pertaining to Ménière's syndrome, 
provided that evidence of mild symptoms, including aural 
vertigo and deafness, warranted the assignment of a 30 
percent rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6205 (1998).  The next higher 
evaluation of 60 percent required evidence of moderate 
symptoms, with less-than-frequent attacks and cerebellar 
gait.  Id.  A 100 percent rating required evidence of severe 
symptoms, including frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.  Id.

Under the amended criteria effective June 10, 1999, a 30 
percent rating is assigned if there is evidence of hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 
(2005).  The next higher disability evaluation of 60 percent 
requires evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  Id.  A 100 percent rating 
requires evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Id.

A Note to Diagnostic Code 6205 now specifies that Ménière's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  However, an 
evaluation for hearing impairment, tinnitus, or vertigo may 
not be combined with an evaluation under Diagnostic Code 
6205. 

Factual Background

In December 1978, the veteran filed a claim of service 
connection for bilateral hearing loss.  In a December 1978 
rating decision, the RO denied the claim, finding that the 
record contained no evidence of a current hearing loss 
disability.  The veteran was notified of this decision in a 
January 1979 letter, but he did not appeal within the 
applicable time period.  

In April 1980, the veteran filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for hearing loss and 
vertigo, claimed to be the result of 1980 surgery at a VA 
medical facility.  In support of the veteran's claim, the RO 
obtained VA clinical records showing that in January 1980, 
the veteran had undergone a left stapedectomy and Type V 
tympanoplasty with total ossicular reconstruction prosthesis.  
After the surgery, the veteran complained of increased left 
ear hearing loss and vertigo.  A second surgery was performed 
in April 1980.  

In a May 1980 rating decision, the RO denied the claim.  The 
veteran appealed the RO's determination.  In an August 1982 
decision, the Board denied compensation under 38 U.S.C.A. § 
1151 for hearing loss and vertigo, finding that the evidence 
did not show that the veteran's disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA, nor was there evidence that the veteran's hearing loss 
and vertigo were unforeseen.  

In January 1995, the veteran requested reopening of his 
claim.  In an August 1996 rating decision, the RO granted 
compensation under 38 U.S.C.A. § 1151 for tinnitus, vertigo, 
and left ear hearing loss.  The RO assigned an initial 
30 percent rating for the veteran's tinnitus and vertigo, 
pursuant to 6299-6204, and an initial 10 percent rating for 
left ear hearing loss, pursuant to Diagnostic Code 6101.  
Both ratings were effective from January 12, 1994.  The 
veteran appealed the RO's decision, claiming that he was 
entitled to a rating in excess of 10 percent for hearing loss 
and a rating in excess of 30 percent for tinnitus and 
vertigo.  

In a September 1998 decision, the Board denied a rating in 
excess of 10 percent for hearing loss, but granted a 60 
percent rating for tinnitus and vertigo.  The RO effectuated 
the Board's decision in an October 1998 rating decision, 
assigning a 60 percent rating for tinnitus and vertigo, 
effective January 12, 1994.

Through his attorney, the veteran filed a motion for revision 
of the Board's September 1998 decision on the grounds of 
clear and unmistakable error (CUE).  Specifically, the 
attorney argued that the September 1998 Board decision 
contained CUE for not addressing the issue of the veteran's 
entitlement to an earlier effective date for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  In a February 2003 
decision, the Board concluded that at the time of the Board's 
September 1998 decision, an appeal as to the issue of 
entitlement to an earlier effective date for the award of 
compensation benefits pursuant to 38 U.S.C.A. § 1151 had not 
been perfected.  Indeed, the Board specifically determined 
that the veteran had not submitted a NOD with the effective 
date assigned by the RO in its August 1996 rating decision.  
The veteran appealed the Board's decision to the Court.  In a 
July 2004 memorandum decision, the Court affirmed the Board's 
decision.  In its decision, the Court noted that 

Even if the Board had interpreted the appellant's 
NODs differently, the appellant has not shown that 
but for the error, the outcome would have been 
manifestly different.  The appellant was granted 
benefits effective January 12, 1994, one year 
earlier than his 1995 claim for an earlier 
effective date on the basis of CUE.  In the absence 
of CUE in an earlier ratings decision, the 
appellant is not entitled to an earlier effective 
date as a matter of law.  

Court decision at p. 6.  [citations omitted]

In view of the foregoing, the Board's September 1998 decision 
is final.  See also Russell v. Principi, 3 Vet. App. 310, 315 
(1992) (en banc) ["Once there is a final decision on the 
issue of [CUE] . . . , that particular claim of [CUE] may not 
be raised again. . . . It is res judicata."].

After the Board's September 1998 decision, the next pertinent 
communication of record is a letter received by VA on October 
19, 1998 in which the veteran, through his attorney, 
submitted a claim for increased ratings for his service-
connected disabilities.  

In connection with his increased rating claim, the veteran 
was afforded a VA medical examinations in March and April 
1999.  At the March 1999 VA medical examination, it was noted 
that audiometric testing had revealed an anacusic left ear.  
The veteran reported continuous vertigo, which had increased 
in severity in the last three to four years.  The veteran 
also reported tinnitus.  At the April 1999 VA medical 
examination, the veteran reported total deafness in the left 
ear, as well as a loss of balance five to six times daily.  
He indicated that he walked without a cane most of the time, 
but fell approximately two to three times weekly.  The 
diagnoses included loss of hearing, left ear, and impaired 
balance.  

As discussed above, amendments to pertinent rating criteria 
became effective on June 10, 1999.  In a June rating 
decision, the RO granted a 100 percent rating for tinnitus, 
vertigo, and left ear hearing loss, effective June 10, 1999.

Thereafter, the veteran submitted a February 2000 letter from 
a private otologist/neurotologist who indicated that the 
veteran had profound loss of left ear hearing, vertigo, and 
tinnitus as a result of post-operative complications of a 
left stapedectomy.  He indicated that it was his belief that 
the veteran had been totally disabled since 1978.  

Analysis

The veteran seeks entitlement to an effective date earlier 
than the currently assigned June 10, 1999 for a 100 percent 
disability rating for tinnitus, vertigo and left ear hearing 
loss.  That date was assigned by the RO based on the change 
in the rating criteria which was effective on that date.  See 
38 C.F.R. § 3.114 (2005).  

The veteran seeks an earlier effective date.  He contends 
that he has continually prosecuted a claim "from January 12, 
1994."  See VA Form 9, dated January 2002.  [The Board 
observes that no such claim was filed in January 1994.  It 
appears that the veteran is referring to a VA Form 21-4138 
(Statement in Support of Claim])dated January 10, 1995 and 
received in the RO on January 12, 1995.] 

As noted above, under applicable law and regulations, 
effective dates are assigned to a large extent by when claims 
are filed.  

The Board notes the veteran's contentions to the effect that 
he has continually prosecuted a claim since January 1995.  As 
explained in detail above in the Factual Background, however, 
that claim was adjudicated by the RO in the August 1996 
rating decision and by the Board in a September 1998 
decision.  The veteran then filed a motion for revision of 
the Board's September 1998 decision on the grounds of CUE.  
That motion was denied by the Board in a February 2003 
decision; and the Board's decision was affirmed by the Court 
in a July 2004 memorandum decision.  

Based on the foregoing procedural history, the veteran's 
January 1995 claim has been finally adjudicated by the Board.  
See 38 C.F.R. § 20.1100 (2005); that claim does not provide a 
legal basis for establishing an earlier effective date.  

The record indicates that the next pertinent communication 
from the veteran was his claim for an increased rating, which 
was received by VA on October 19, 1998.  
A review of the record contains no indication that there was 
a pending claim for an increased rating dated prior to 
October 19, 1998.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992) [the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
Neither the veteran nor his attorney has pointed to any 
medical record or other to any other communication evidencing 
an intent to seek an increased disability rating.    

Having determined that the date of the veteran's claim for an 
increased rating for was October 19, 1998, the Board must 
next look to all the evidence of record to determine if any 
increase in disability was ascertainable in the year prior to 
the date of receipt of the claim.  See 38 C.F.R. § 3.400(o) 
(2005); see also Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  In that regard, there is no medical evidence of 
record corresponding to the one-year period prior to this 
date.  Moreover, the Board finds nothing probative in the 
remaining medical and other evidence of record upon which to 
conclude that there was an ascertainable increase in the 
severity of the veteran's disability in the year prior to the 
date of receipt of his October 19, 1998 claim.  

In particular, the Board has considered the February 2000 
letter from a private otologist/neurotologist who indicated 
it was his belief that the veteran had been totally disabled 
since 1978, presumably due to his left ear hearing loss, 
vertigo, and tinnitus.  The Court has held, however, that if 
an increase in disability precedes a claim for increase by 
more than a year, the proper effective date is the date the 
claim is received.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also 38 C.F.R. § 3.400(o)(2) [providing that the 
effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof; otherwise, date 
of receipt of the claim] (emphasis added).  Because the 
February 2000 letter indicates that the veteran's disability 
increased in 1978, the Board finds that it does not provide a 
basis upon which to assign an effective date in the year 
prior to the date of receipt of the claim.  

In summary, the effective date of an increase in disability 
compensation will be the earliest date as of which if is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date, otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  Based on the evidence of record, the Board 
finds that an effective date of October 19, 1998, the date of 
receipt of the claim, is appropriate.  

The RO has assigned an effective date of June 10, 1999, the 
effective date of amendments to Diagnostic Code 6205, for the 
100 percent rating.  The Board finds, however, that the 
record in this case is sufficient to support a 100 percent 
rating for the veteran's hearing loss, tinnitus, and vertigo 
disability under the former schedular criteria, as well.  His 
disability is shown to include total left ear hearing loss, 
constant vertigo with frequent balance problems, as well as 
reports of tinnitus.  Given these findings, the Board finds 
that a 100 disability rating can be supported under both the 
old and amended versions of 38 C.F.R. § 4.87a, Diagnostic 
Code 6205.  

Conclusion

For the reasons set forth above, the Board finds that an 
effective date of October 19, 1998, which corresponds to the 
date of receipt of the veteran's claim for an increased 
rating, is warranted.  The Board further concludes that there 
is no legal basis to award an effective date prior to that 
time.  

2.  Entitlement to an increased disability rating for 
service-connected dysthymia and anxiety, currently evaluated 
as 30 percent disabling.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

Specific schedular criteria

Both dysthymic disorder and generalized anxiety disorder are 
evaluated in accordance with the General Rating Formula for 
Mental Disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9433 (2005).  Ratings are 
assigned according to the following criteria:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

Factual Background

A review of the record shows that in August 1996 the veteran 
filed a claim of entitlement to service connection for 
depression and anxiety.  In connection with his claim, the 
veteran was afforded a VA medical examination in November 
1996.  He reported that he was forced to leave his job at 
United Parcel Service (UPS) as a driver shortly after his 
operation in 1980, at which time he took up insurance sales, 
where hearing and balance were not as critical.  He indicated 
that he suffered from depression and anxiety since that time 
as a result of his having had to leave UPS.  He reported that 
he experienced occasional decreased energy in addition to 
persistent depression.  He also related that he suffered from 
sleeplessness since 1980.  During the interview, the veteran 
exhibited depression and a rather pessimistic attitude, 
feeling that he had been deprived of the ability to be well- 
employed and to provide for his family because of his 
disabilities.  The veteran gave no history of any treatment 
for his anxiety and depression.

Mental status examination revealed that the veteran related 
in a cooperative way.  Affect showed mild anxiety, marked 
depression, and stability of mood.  He was able to reach a 
goal idea without difficulty.  He demonstrated no tangential 
or circumstantial thought and did not display any underlying 
thinking disorder.  He was able to deal adequately with 
abstractions, and recent and remote memory were intact.  
Arithmetic calculations were within normal limits.  He denied 
any hallucinations, delusions or suicidal ideation.  He 
showed some tendency to worry, and mild to moderate 
obsessive-compulsiveness.  Judgment was felt to be intact, 
and insight was impaired.  The diagnoses included dysthymia, 
severe, with anxiety components secondary to hearing loss, 
vertigo, and surgical intervention.

In a January 1997 rating decision, the RO granted service 
connection for dysthymia and anxiety, secondary to the 
veteran's hearing loss and vertigo.  The RO assigned an 
initial 30 percent rating.  The veteran appealed the RO's 
decision, arguing that a higher rating was warranted.  In a 
September 1998 decision, the Board found that the evidence of 
record did not provide any basis for an evaluation in excess 
of 30 percent for the veteran's service-connected dysthymia 
and anxiety.  

In October 1998, the veteran, through his attorney, filed a 
claim for an increased rating for his service-connected 
psychiatric disorder.  He was afforded a VA psychiatric 
examination in April 1999, at which he reported that his 
psychiatric symptoms had remained about the same over the 
past 20 years.  He reported problems with concentration 
difficulties and anxiety, although depression seemed to be 
the most consistent symptom.  The veteran reported that he 
had never been treated for depression.  Nonetheless, the 
veteran claimed that it had significantly affected his life.  
He claimed that he had been unable to work to support the 
family except for a brief period of time when he sold 
insurance.  He indicated that he eventually had to quit that 
job due to ringing in his ears, concentration difficulties, 
and so forth.  The veteran also indicated that he couldn't 
talk to his grandchildren because he was unable to understand 
what they said.  

Mental status examination revealed that the veteran was 
alert, oriented and cooperative.  He was oriented to person, 
place, time, and situation.  His long-term and sort-term 
memory was intact.  There was no evidence of auditory or 
visual hallucinations.  His mood was markedly dysphoric and 
hopeless.  He cried several times during the interview and 
talked about how he'd failed his family.  He was not suicidal 
or homicidal.  He had no formal thought disorder and he was 
cognitively normal.  The diagnoses were major depression, 
severe, chronic, and dysthymia.  A GAF of 50 was assigned.  

There is no more recent evidence.  As has been documented in 
the Board's VCAA discussion above, the veteran and his 
attorney were requested to submit information and evidence 
concerning treatment of this disability.  They have not done 
so.

Analysis

As a preliminary matter, the Board wishes to reiterate what 
has been previously discussed in the Introduction.  That is, 
that no evidence or argument has been received from either 
the veteran or his attorney in over two years.  Both the 
veteran and his attorney failed to respond to the Board's 
November 2005 letter requesting information in connection 
with his appeal.  

The record contains no recent evidence regarding the severity 
of the veteran's dysthymia and anxiety.  The last medical 
evidence was the report of the April 1999 VA examination, 
which was scheduled in connection with his then-recent claim 
for an increased rating.  However, there is no indication 
that the disability has worsened.  

Crucially, the veteran has identified no recent evidence 
pertaining to his claim, despite being asked to do so by VA.  
In that regard, while it is the responsibility of VA to 
obtain sufficient evidence to render an informed decision in 
a case, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board concludes in light of 
the veteran's apparent disinclination to fully cooperate with 
the process, that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate his claim and that 
any further attempts to assist him in developing his claims 
would result in needless delay, and are thus unwarranted.  
The Board must therefore proceed with consideration of the 
appeal, based on the evidence of record.  

In this connection, the Board believes that if recent 
evidence exists which indicated that the veteran' service-
connected psychiatric disability had worsened, and therefore 
an increased rating was warranted, based on the veteran's 
self-interest and the attorney's professional responsibility 
such would have been identified by the veteran and/or his 
attorney. 

After reviewing the record, such as it is, in light of the 
rating criteria set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for dysthymia and anxiety.  

A review of the medical record does not show that the veteran 
presently has psychiatric symptomatology such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; and impaired abstract 
thinking.  Indeed, at the April 1999 VA psychiatric 
examination, there were no objective findings of flattened 
affect or circumstantial, circumlocutory or stereotyped 
speech.  Rather, the veteran was described as alert, oriented 
and cooperative.  Likewise, although the veteran complained 
of concentration difficulties, his long and short term memory 
were intact on mental status examination.  Moreover, the 
veteran did not complain of panic attacks and, cognitively, 
he was normal.  

In addition, although the veteran described difficulties in 
his relationship with his grandchildren, he attributed it to 
his inability to understand what they were saying as a result 
of his hearing acuity, rather than his service-connected 
psychiatric disorder.  The record otherwise shows that he is 
married and has several children.  At the examination, the 
veteran reported no other social impairment.  With respect to 
occupational impairment, according to the April 1999 VA 
examination report, the veteran's inability to work due to 
his vertigo, hearing loss, and tinnitus led to psychosocial 
stresses and ongoing depressive symptoms.  The record does 
not show that the veteran's psychiatric disorder, in and of 
itself, causes severe occupational impairment.  

The Board has considered the fact that the examiner assigned 
a Global Assessment of Functioning (GAF) score of 50 for the 
veteran's major depression and dysthymia and characterized 
his depression as severe.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

On the other hand, as set forth above, the veteran exhibits 
few of the manifestations delineated in the criteria for a 50 
percent rating.  In addition, the record shows that the 
veteran has never sought psychiatric treatment, and there is 
no indication that he has experienced any psychiatric 
problems for many years.  Based on this utterly negative 
recent record, the Board finds that overall record does not 
establish that the veteran's psychiatric disorder is 
manifested by symptomatology which more nearly approximates a 
50 percent or higher rating.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

The Board wishes to make it clear that it does not doubt that 
the veteran may be experiencing symptoms such as depression, 
and recognizes that such symptoms may indeed cause some 
occupational and social impairment.  However, such symptoms 
are contemplated in the currently assigned 30 percent 
disability rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Extraschedular consideration

The Board has also considered whether referral of this case 
for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2005) is appropriate.  However, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  In this case, there is no 
indication that the veteran's psychiatric disability has 
produced marked interference with employment.  Nor is there 
any indication that frequent periods of hospitalization have 
been required.  Indeed, the veteran reports that he has never 
been treated for his psychiatric disorder, and as discussed 
above there is no recent medical which even demonstrates the 
existence of psychiatric problems.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

Conclusion

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for dysthymia and anxiety.  
An increased rating is denied.  38 U.S.C.A. § 5107(b) (West 
2002).

3.  Entitlement to an increased disability rating for 
service-connected ulcer and hiatal hernia, currently 
evaluated as 20 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

The legal criteria pertaining to disability ratings in 
general have been set forth above and will not be repeated 
here.  

Specific schedular criteria

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

At the outset, the Board notes that 38 C.F.R. § 4.113 
addresses coexisting abdominal conditions.  According to 38 
C.F.R. § 4.113, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title, "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.

According to the schedule of ratings for disabilities of the 
digestive system, 38 C.F.R. § 4.114 dictates that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The diagnostic code for rating duodenal ulcers is Code 7305, 
and the diagnostic code for rating hiatal hernia, or 
esophageal reflux, is Code 7346.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To 
warrant a 20 percent evaluation, there must be medical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  To warrant 
a 40 percent disability evaluation, the evidence must 
demonstrate moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  For a 60 
percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305 
(2005).

Pursuant to Code 7346 (for rating hiatal hernia), a 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity; a 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Code 7346 
(2005).

Factual Background

A review of the record shows that in August 1996, the veteran 
submitted a claim of service connection for an ulcer 
disability.  In connection with his claim, the RO obtained VA 
clinical records showing that the veteran had been 
hospitalized for treatment of a duodenal ulcer and 
gastrointestinal hemorrhage.  

At a VA medical examination in November 1996, the veteran 
reported that he worked selling insurance and had lost 2 
weeks of work in the last 12 months due to his peptic ulcer 
disease and a heart attack.  Examination revealed that the 
veteran weighed 220 pounds and was well built and well 
nourished.  The diagnoses included history of duodenal ulcer 
disease with small hiatal hernia.  

At a March 1997 VA medical examination, the veteran reported 
a history of feeling nauseated once every six weeks, although 
he indicated that Tagamet cleared his symptoms rapidly.  He 
reported that he was self-employed selling insurance and 
claimed that he had lost six to eight weeks of work in the 
past year due to his stomach problems.  The veteran's weighed 
218 pounds at the time of the examination.  He denied weight 
loss.  The examiner noted that the veteran's blood count was 
within normal limits and he was not anemic.  The veteran 
denied periodic vomiting, but reported some slight tenderness 
in the upper quadrant.  The diagnosis was X-ray evidence of 
gastrointestinal scarring secondary to duodenal ulcer 
disease.  in a June 1997 addendum, the examiner indicated 
that the veteran's peptic ulcer disease was related to his 
anxiety, in that peptic ulcers were classically thought to be 
stress related in some way.  

In a June 1997 rating decision, the RO granted service 
connection for a duodenal ulcer and hiatal hernia disability, 
secondary to the veteran's service-connected psychiatric 
disorder.  The RO assigned an initial 20 percent rating 
pursuant to 
38 C.F.R. § 4.114, Code 7305, effective March 12, 1996.  

In October 1998, the veteran filed a claim for an increased 
rating.  In connection with his claim, he was afforded a VA 
medical examination in April 1999.  The veteran claimed that 
he had had pyrosis and epigastric distress for the past 18 
years.  He further claimed that he had had regurgitation of 
food approximately every two weeks for the past 10 to 12 
years.  The veteran reported that he was treated in 1996 for 
a gastrointestinal bleed.  He indicated that he now took 
Zantac to treat his condition.  The examiner indicated that 
the veteran did not appear anemic and his nutrition was good.  
The veteran was 6 feet tall and weighed 215 pounds.  X-ray 
studies showed diffuse gastritis, hiatal hernia, and reflux.  
The diagnoses included hiatal hernia, reflux, gastritis, and 
scar of duodenum, suggestive of ulcer disease.  

Analysis

Many of the comments which the Board made above in connection 
with the lack of recent evidence as to a psychiatric disorder 
apply to this issue also.  There is no relevant evidence of 
record since 1998.  No evidence or arguments have been 
received from either the veteran or his attorney in over two 
years, including with respect to this claim.  Despite the 
veteran's lack of cooperation, the Board must proceed with 
consideration of the appeal based on the evidence now of 
record.  

For reasons stated immediately below, the Board has concluded 
that the veteran's service-connected gastrointestinal 
disability is appropriately rated at 20 percent and that an 
increased rating is accordingly not warranted.

The medical evidence does not indicate, and the veteran does 
not report, that his current ulcer disease is manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  In fact, during the April 1999 VA medical 
examination, the examiner indicated that the veteran did not 
appear anemic, his weight was 215 pounds, and his nutrition 
was good.  Thus, no symptomatology warranting the assignment 
of the next higher rating of 40 percent under Diagnostic Code 
7305 is demonstrated.

Likewise, although the veteran reports that he has 
experienced pyrosis, epigastric distress, and regurgitation 
of food approximately every two weeks for many years, there 
is no indication of substernal or arm or shoulder pain, nor 
is there any finding that the veteran's symptoms are 
productive of considerable impairment of health.  This would 
have to be shown to warrant the assignment of the next higher 
rating of 30 percent under Diagnostic Code 7346.

In sum, the Board finds that the medical evidence of record 
does not support the assignment of a rating in excess of 20 
percent for the veteran's service-connected ulcer and hiatal 
hernia under any of the diagnostic codes which govern 
gastrointestinal symptomatology.  The record does not 
establish a basis to support the assignment of higher rating 
under the VA Schedule for Rating Disabilities, and the 
veteran has not pointed to or submitted any competent medical 
evidence to the contrary, despite being given the opportunity 
to do so repeatedly.

In reaching this decision, the Board wishes to address the 
contentions of the veteran's attorney to the effect that the 
RO improperly "lumped" the hiatal hernia and duodenal ulcer 
conditions together.  He has argued that separate compensable 
ratings are warranted.  See, e.g.,  the December 1999 Notice 
of Disagreement at 
p. 2.  

As set forth above, however, 38 C.F.R. § 4.114 clearly 
dictates that ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation is 
assigned under the diagnostic code which reflects the 
predominant disability picture.  For this reason, the Board 
finds that the RO did not improperly "lump" the veteran's 
hiatal hernia and duodenal ulcer conditions together, as his 
attorney claims.  Based on the regulation, separate 
compensable ratings for these disabilities are not 
assignable.  

Extraschedular considerations

With respect to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2005), the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.    In this 
case, there is no indication that the veteran's 
gastrointestinal disability has produced marked interference 
with employment, above that contemplated in the currently 
assigned 20 percent disability rating.  Nor is there any 
indication that frequent periods of hospitalization have been 
required.  Indeed, it appears that the veteran has only been 
hospitalized on one occasion for treatment of his 
gastrointestinal disorder.  As has been discussed above, 
there is no recent evidence concerning the existence, much 
less the severity of the service-connected gastrointestinal 
disability. Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  

Conclusion

For these reasons, the Board finds that the preponderance of 
the evidence is against an increased rating for the veteran's 
service-connected ulcer and hiatal hernia.  The benefit 
sought on appeal is accordingly denied.



4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

Pertinent law and regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2005).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2005).

Analysis

Prior to reaching the merits of the claim for special monthly 
compensation, the Board wishes to point out that no recent 
evidence or argument has been received with respect to this 
issue, due the disinclination of the veteran and his attorney 
to cooperate with VA.  Nonetheless, for the reasons discussed 
above in the Board's analysis of the claims for increased 
ratings, the Board must proceed with consideration of the 
appeal, based on the evidence of record.  

Turning to the merits of the claim, as a preliminary matter, 
the Board notes that the veteran does not meet the criteria 
for special monthly compensation at the housebound rate, 
based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  Service connection is currently in effect 
for tinnitus, vertigo, and hearing loss (rated 100 percent 
disabling); dysthymia and anxiety (rated 30 percent 
disabling); and duodenal ulcer and hiatal hernia (rated as 20 
percent disabling).  

In addition, the medical does not demonstrate that the 
veteran is housebound or that he is confined to his home or 
the immediate premises.  Indeed, the veteran has not 
specifically contended otherwise.  

At April 1999 VA medical examinations, the veteran's 
complaints included depression, as well as total left ear 
hearing loss and loss of balance.  The veteran reported that 
although he walked without a cane much of the time, he lost 
his balance approximately five to six times daily and fell 
two to three times weekly.  
He also reported that he had difficulty communicating in 
situations in which background noise was present.  The 
veteran also submitted a February 2000 statement from a 
private otologist/neurotologist who indicated that it was his 
opinion that the veteran was totally disabled due to the 
residuals of the left stapedectomy.  

While the evidence shows that the veteran is totally disabled 
(and this is obviously recognized by VA in the 100 percent 
rating which has been assigned), there is no indication that 
he is restricted to his home or the immediate premises; in 
fact, by his own admission he is evidently able to walk 
without a cane.  There is simply nothing in the medical 
evidence of record which shows that the veteran is in any 
manner unable to engage in activities outside of his home.  

Likewise, the evidence does not establish that the veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable for purposes of aid and 
attendance.  Neither the April 1999 VA medical examination 
reports nor the February 2000 medical opinion shows that the 
veteran is disabled to that extent.  Indeed, there is no 
medical evidence of record upon which to make such a finding.  
Moreover, the evidence does not establish that the veteran 
requires adjustment of any special prosthetic or orthopedic 
appliances that by reason of the particular disability cannot 
be done without aid; that he is unable to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; or that he is unable to attend to the wants 
of nature.  

While the veteran reports falling on a weekly basis, he is 
not shown to have such physical or mental incapacity as to 
require care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment, 
nor is there any evidence that he is bedridden.  Again, there 
is nothing in any of the medical evidence of record which 
indicates that the veteran is disabled in any manner such 
that he satisfies these criteria.  Indeed, he has not 
specifically contended otherwise, nor has he offered any 
medical evidence in support of his claim, despite being given 
several opportunities to do so.  

The Board acknowledges that the veteran, in seeking special 
monthly compensation based on the need for regular aid  and 
attendance or due to housebound status, implicitly alleges 
that he is so disabled.  However, he has not been specific as 
to his limitations.  Crucially, his claim is not supported by 
any competent medical evidence demonstrating that he is in 
fact disabled to the extent that he requires the regular aid 
and assistance of another person, or that he is limited to 
his house and its immediate premises.  He has not provided or 
identified any such evidence.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  

Conclusion

In summary, a preponderance of the evidence is against the 
claim.  The medical evidence appears to support the 
proposition that the veteran is active and mobile and is not 
in any way confined to his house or to his bed.  The veteran 
himself has not submitted or pointed to any evidence to the 
contrary.  Accordingly, the Board finds that entitlement to 
special monthly compensation for regular aid and attendance 
and at the housebound rate is not established. 

5.  Entitlement to Survivors' and Dependents' Educational 
Assistance.  

Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements, including, a total disability 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 
C.F.R. § 3.807 (2005).

For the purposes of DEA, however, a veteran's service-
connected disability must have been the result of active 
military, naval or air service.  38 C.F.R. § 3.807(b) (2005).  
Cases where eligibility for service connected benefits is 
established under 38 C.F.R. §§ 3.358, 3.361 and 3.800 are not 
included.  See 38 C.F.R. § 3.807(c) (2005).  This encompasses 
claims under 38 U.S.C. § 1151.

In this case, although the veteran is currently in receipt of 
a 100 percent disability rating, such rating was granted 
pursuant to 38 U.S.C.A. § 1151.  Thus, the veteran does not 
meet the basic eligibility criteria of total service 
connected disability for which Chapter 35 benefits may be 
granted.  See 38 C.F.R. § 3.807(c).

The Board notes that this conclusion is strengthened by a 
review of jurisprudence related to Chapter 35 benefits and 
"ancillary" benefits provided based on a grant of 
compensation under 38 U.S.C.A. §  1151.

For example, in Erspamer v. Brown, 9 Vet App. 507 (1996), the 
Court, in discussing the statutory language of Chapter 35, 
stated that "[t]he Court notes that the express purpose of 
DEA under chapter 35 is to provide opportunities for 
education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a disease or injury incurred in or 
aggravated in the Armed Forces..." (emphasis added).  

In Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) discussed whether compensation awarded "as 
if" service connected under Section 1151 was the equivalent 
of "service connected" for specially adapted housing 
benefits.  Such benefits can be extended "to any veteran who 
is entitled to compensation under chapter 11 of this title 
for permanent and total service-connected disability."  The 
Federal Circuit analyzed the legislative history of the laws 
and regulations establishing entitlement to specially adapted 
housing benefits, and concluded that it was the specific 
intent of Congress that such benefits be extended to persons 
injured by VA hospitalization, surgery or medical procedures 
(the current section 1151).  The Federal Circuit emphasized 
the fact that it was Congress' specific intent to extend such 
benefits to this class of injured veterans, holding that 
"[t]hroughout the various changes, Congress has given no 
indication of any intention to disturb the historical 
eligibility of veterans disabled by VA medical treatment for 
the housing benefit that was conferred when the benefit was 
inaugurated in 1948."

The Federal Circuit again addressed this question in Alleman 
v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  In this case, 
the veteran had been rated as 100 percent disabled based on 
section 1151.  The Federal Circuit, citing Kilpatrick, 
specifically noted that Section 1151 does not accord service-
connected status to a veteran's disability or death, but 
rather provides that in certain instances a veteran's 
disability or death will be treated "as if" it were service 
connected for certain purposes.  The Court found that Section 
1151 did not redefine "service connected," but "[i]nstead, 
it provides an exception that grants compensation for some 
non-service-connected disabilities, treating those 
disabilities for some purposes 'as if' they were service 
connected."  The Court then discussed the specific provision 
under which the veteran's surviving spouse sought benefits 
(SDVI insurance), and noted that the legislative history of 
the pertinent section confirmed that it was intended to apply 
to veteran's with service-connected disabilities; "[t]hus, 
both the language and the legislative history of section 1922 
indicate that a veteran's disability must be service 
connected in order for the veteran to qualify for SDVI."

To summarize briefly:  compensation awarded pursuant to 
section 1151 "as if" it was service connected is not the 
legal equivalent of compensation awarded under Chapter 11 
(service connection).  With regard to those benefits that may 
be considered "ancillary" benefits, and which require 
"service-connected" disability, it must have been the 
specific intent of Congress to include that ancillary benefit 
under the rubric of "service connected."  In Kilpatrick, 
the Federal Circuit held that it was in fact the specific 
intent of Congress to include specially adapted housing 
benefits under the scope of "as if" compensation awarded 
pursuant to section 1151.  In Alleman, however, the Court 
found that SDVI insurance had not been considered by Congress 
to be a benefit that was encompassed by an award of "as if" 
section 1151 compensation.

In other words, ancillary benefits requiring "service 
connected" disability can be awarded for disability granted 
under section 1151 only when it was the expressed intent of 
Congress to include that particular ancillary benefit under 
section 1151 benefits.  If Congress did not specifically 
include that ancillary benefit, such as SDVI insurance, under 
the scope of compensation granted pursuant to section 1151, 
then the requirement for the ancillary benefit to be awarded 
for "service-connected" disability means that service 
connection under section 11 must have be awarded; "as if" 
service connected compensation awarded under section 1151 
will not suffice.  It would therefore appear that the 
legislative history for each "ancillary" benefit must be 
reviewed, in order to ascertain Congressional intent.

This conclusion is supported by the findings of the VA 
General Counsel in VAOPGCPREC 3-2004, which also examined 
this question, with particular regard to automotive adapted 
equipment benefits, in which the legislative history of such 
"ancillary" benefits was analyzed, with the conclusion that 
Congress did not intend to have such benefits awarded under 
the "as if" provision of section 1151.  The General Counsel 
noted that "Kilpatrick instructs us to examine the 
legislative history to determine whether Congress originally 
intended section 1151 beneficiaries to be eligible for 
automobile benefits."  

In the case at hand, the question is whether the veteran can 
be awarded dependents' educational assistance (DEA).  The 
veteran is currently in receipt of a 100 percent disability, 
based on an award of compensation pursuant to section 1151.  
The only provision by which he can possibly qualify for DEA 
benefits is section 3.807(a)(2), which establishes 
eligibility when the veteran "has a permanent total service-
connected disability."  (Emphasis added.)  [Other bases for 
qualification involve decreased veteran and service members 
still on active duty.]  

Significantly, the regulation itself limits "service 
connection" to those veterans awarded compensation due to 
service, and specifically excludes those awarded compensation 
"as if" service connected under section 1151.  Section 
3.807(b) requires that "[s]ervice-connected disability or 
death must have been the result of active, military, naval, 
or air service...."  (Emphasis added.)  Section 3.807(c) 
specifically stipulates that, for this section, the term 
"service-connected disability" encompasses combinations of 
disabilities....The standards and criteria for determining 
service connection, either direct or presumptive, are those 
applicable to the period of service during which the 
disability was incurred or aggravated....Cases where 
eligibility for service-connected benefits is established 
under [section] 3.358, 3.361, or 3.380 are not included."  
(Emphasis added.)  These regulatory provisions are those that 
pertain to the award of compensation under section 1151.  

Review of the history of this regulation shows that the 
provision requiring service connection be granted based on 
active service has been included therein since at least 1956, 
while the provision specifically excluding eligibility for 
service-connected benefits based on section 1151 injury has 
been included in the regulation since at least 1966.

Moreover, there is nothing in the legislative history to 
suggest that Congress intended Chapter 35 DEA benefits to be 
awarded based upon disability awarded pursuant to 38 U.S.C. § 
1151 or a predecessor statute.  

In summary, although the veteran is currently in receipt of a 
100 percent disability rating, such rating was granted 
pursuant to 38 U.S.C.A. § 1151, not directly due to his 
military service.  Thus, the veteran does not meet the basic 
eligibility criteria of total service connected disability 
for which Chapter 35 benefits may be granted.  See 38 C.F.R. 
§ 3.807(c).  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an effective date of October 19, 1998 for a 
100 percent rating for tinnitus, vertigo, and left ear 
hearing loss is granted.  To that extent, the appeal is 
allowed.

Entitlement to a disability rating in excess of the currently 
assigned 30 percent for service-connected dysthymia and 
anxiety is denied.

Entitlement to a disability rating in excess of the currently 
assigned 20 percent for service-connected  ulcer and hiatal 
hernia is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


